DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4, 8 are currently amended.
Claims 2, 5-7, 9-11 are original.
Claims 12-13, 16-17, 20 are withdrawn – currently amended.
Claims 14-15, 18-19 are withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/2022, with respect to the rejection(s) of claim(s) 1 under Non-Final Rejection OA dated 4/15/2022 under 35 U.S.C. 102 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (WO 2015/145844), and further in view of Fockele (DE 102011087374).
Regarding claim 1, Arai discloses a method (see title, abs) comprising:
Distributing (see roller/blade 1 throughout) a powder layer in a build chamber (see Fig. 1 – most anywhere in the drawing is within the build chamber – see substrate 40);
Selectively sintering (see selective heating and sintering with laser of sintering of abs) the powder layer (see title, resin – thin layer of abs) to form a plurality of sintered areas and a plurality of non-sintered areas based on a thermal model (see thermal conductivity – the controller has a thermal model stored thereon necessarily – see control of modelled product 50);
And melting a subset of the plurality of sintered areas (see melting before or after sintering of claims).
Arai does not disclose: wherein the thermal model is used to predict a first heat conductivity of the powder layer based on a design / shape of the 3D article and a power of an energy beam used to melt the subset of the plurality of sintered areas.
In the same field of endeavor of additive manufacturing as Arai, Fockele discloses: wherein the thermal model (see control device of [0015]) is used to predict a first heat conductivity (any conductivity can be considered a first conductivity of the powder layer – see thermal conductivity of [0015], [0032], [0047]) of the powder layer based on a design / shape (See geometry description data of [0031]) of the 3D article (see irradiation site; defined area of [0047]) and a power (see energy density of the radiation at the irradiation site of [0015], defined area of [0047]) of an energy beam used to melt the subset of the plurality of sintered areas.
[0050] indicates that the laser power are not changed as the beam is guided over a substantially constant area X1 at constant speed.  This meets melting a plurality of the subset of sintered areas with a shape of the object and laser power factored into the thermal conductivity model of the recited melting step.
To melt a plurality of the subset of sintered areas with a specified power, thermal conductivity and shape as in Fockele in the additive manufacturing method of Arai had the benefit that it improved the temperature distribution of the shaped body can be produced with lower internal mechanical stresses and less distortion than other methods ([0010]).
It would have been obvious to one of ordinary skill in the art to combine the use of laser power, shape data, and thermal conductivity as in Fockele in the additive manufacturing method of Arai to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the temperature distribution of the shaped body can be produced with lower internal mechanical stresses and less distortion than other methods.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (WO 2015/145844) and further in view of Fockele (DE 102011087374), and Hunter (US 2007/0075461).
Regarding claim 2, the combination Arai / Fockele does not disclose: wherein the powder layer is preheated before selectively sintered.
In the same field of endeavor of additive manufacturing methods with recoater and sintering (see [0109]) as Arai and reasonably pertinent to the problem Applicant and Arai were trying to solve regarding sintering of powders/resins, Hunter discloses: preheating the powder/resin (see abs) before selectively sintering said powder.
To preheat the powder before selective sintering as in Hunter in the additive manufacturing method of Arai had the benefit that it allowed for the increased efficiency in terms of producing more objects in less time, with greater precision and less human intervention ([0010]), which was desirable in Arai.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the preheating of the resin/powder of Hunter with the additive manufacturing method of Arai to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of more objects in less time, with greater precision and less human intervention, which was desirable in Arai.
Regarding claim 3, the combination Arai / Hunter discloses necessarily: wherein the subset of the plurality of sintered areas forms a cross-section of the three-dimensional article (the individual layers which are sintered/melted build up and form the object).

Claims 4-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (WO 2015/145844) and further in view of Fockele (DE 102011087374), Hunter (US 2007/0075461), and Gray (US 2017/0173736).
Regarding claim 4, the combination Arai / Fockele / Hunter does not disclose: wherein an energy beam is used to preheat the powder layer, selectively sinter the powder layer, and melt the subset of the plurality of sintered areas.
In the same field of endeavor of additive manufacturing methods as Arai (see title, abs), Gray discloses: wherein an energy beam (see [0042]) pre-heats the powder and an energy beam sinters/melts the subset of the plurality of sintered areas (see sintering 514 of [0042]).
To use an energy beam to preheat, sinter and melt the powder as in Gray in the additive manufacturing method of Arai had the benefit that it allowed for the improved build quality of the 3D part ([0035]), which was desirable in Arai.
Therefore, it would have been obvious to one of ordinary skill in the art to use an energy beam to pre-heat, sinter and melt the powder as in Gray in the additive manufacturing method of Arai to arrive at the claimed invention before the effective filing date because doing so improved the build quality of the part, which was desirable in Arai.
Regarding claim 5, the heat conductivity of the sintered part of the combination Arai / Fockele / Hunter / Gray can be a desired heat conductivity.  Examiner recommends recitation of the range of heat conductivities of interest where there is proper support in the specification to overcome this rejection.
Regarding claim 6, the combination Arai / Fockele / Hunter / Gray discloses: wherein the desired heat conductivity results in a set temperature (a specific temperature range is not recited in the claim so any desired temperature of pre-heating reads on the set temperature of the powder) after melting the subset of the plurality of sintered areas before distributing second powder layer above the powder layer (see Hunter preheating step – which is interpreted as returning to the preheat temperature between layers manufactured and before distributing a second powder layer above the first powder layer).
Regarding claim 7, the combination Arai / Fockele / Hunter / Gray discloses: wherein additional heat is applied to the powder layer after melting the subset of the plurality of sintered areas (the additional heat is the preheating laser beam of Hunter) and before distributing the second powder layer to correct a remaining temperature imbalance in the powder layer (the pre-heating laser beam of Hunter corrects the temperature imbalance in the powder layer separate from the sintering).
Regarding claim 8, the combination Arai / Fockele / Hunter / Gray discloses: wherein the thermal model is used to predict a first heat conductivity (see low thermal conductivity of metal powder description of Arai) of the powder layer based on one of more of: an energy beam irradiation strategy (any strategy of laser beam paths can be considered an energy beam irradiation strategy).

Regarding claim 10, the combination Arai / Fockele / Hunter / Gray discloses: wherein the design (computer stores the design of Arai) of the three-dimensional article (see the 3D CAD model) comprises a specific geometry (most any geometry can be considered a specific geometry to one of ordinary skill in the art before the effective filing date) and a spatial geometry between multiple parts of the cross-section (see plane direction and resin powder of the roller of Arai – which can read on the claimed relationship between the spatial geometry and the specific geometry of the three-dimensional article being stored on the computer controller).
Regarding claim 11, the combination Arai / Fockele / Hunter / Gray discloses: wherein the previous powder layer in the build camber comprises a temperature of the previous powder layer (see the surface temperature of the resin powder immediately before sintering), the previous powder layer is distributed in the build chamber (see roller/carrier/recoater) and irradiated (see laser irradiating step) with the energy beam before (see surface modification step and pre-heating steps separate from the sintering step of Arai) the powder layer is distributed in the build chamber.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (WO 2015/145844) and further in view of Fockele (DE 102011087374), Hunter (US 2007/0075461), Gray (US 2017/0173736), and Abe (US 2004/0228754).

Regarding claim 9, the combination Arai / Fockele / Hunter / Gray discloses: wherein the energy beam irradiation strategy comprises a specific sequence (any line scan pattern can be considered a specific sequence of scan lines – including the scan pattern of Arai / Fockele / Hunter / Gray) of scan lines of the energy beam to melt the subset of the plurality of sintered areas.
The combination Arai / Fockele / Hunter / Gray does not disclose: wherein the speed of the scan lines and beam shape of the energy beam are varied.
In the same field of endeavor of additive manufacturing sintering methods (see title, abs) as Arai, Abe discloses: wherein the scanning speed, spot diameter are varied in the additive manufacturing methods (see [0050]).
To add the control over the scanning speed and spot diameter of Abe to the additive manufacturing method of Arai had the benefit that it improved adhesion between higher density layers and lower density layers ([0011]), which was desirable in Arai.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the specific sequence of scan lines/scan speed/diameter modification of Abe with the additive manufacturing method of Arai to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved adhesion between higher density layers and lower density layers, which was desirable in Arai.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743